DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08 July 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited document codes do not appear to be correct to be identified as a US Patent Document – specifically US Patent Documents include 11 numbers for a Pre-Grant Publication and up to 8 numbers for a granted Patent Document. The provided document codes only have 10 numbers.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,474,777 (“Figge”).
Regarding Claim 1, Figge discloses a carrier (RE: the “microcapsule”) for implanting into a biological tissue for release of a payload (RE: the therapeutic agent) in said tissue or in another tissue, the carrier device comprising:
	A structure (RE: the “magnetically responsive substance”) comprising a propelling component, said propelling component being configured to be responsive to magnetic stimuli to propel the structure (Abstract);
	The payload being, secured to said structure (Col. 2, Ln. 9-34) and configured to be released responsive to remotely applied ultrasound stimuli (RE: “high frequency sound” – Col. 3, Ln. 16-37); and
	A coating at least partially covering the structure and said payload, the coating being configured to be responsive to the ultrasound stimuli for releasing said payload (Col. 3, Ln.  16-37).
	Regarding Claim 2, Figge discloses the propelling component is a magnetic component (Abstract).
	Regarding Claim 6, Figge discloses the coating is configured to rupture or become perforated in response to the ultrasound stimuli (Col. 3, Ln. 16-37).
	Regarding Claim 12, Figge discloses the structure is a microstructure, a nanostructure, or a combination thereof (RE: “microcapsule”).
	Regarding Claim 13, Figge discloses providing the device in association with a remote unit configured to apply the US stimuli and/or the magnetic stimuli (see Abstract; Col. 3, Ln. 16-37 – e.g. inasmuch as Figge explicitly contemplates the application of magnetic stimuli as well as a sonic wave Figge must be understood to contemplate pairing the device with the external (RE: remote) unit which is used to apply these fields and/or waves).
Regarding Claim 15, Figge discloses the coating is configured to rupture or become perforated in response to the ultrasound stimuli (Col. 3, Ln. 16-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,474,777 (“Figge”) as applied above, and further in view of U.S. Publication No. 2010/0040693 (“Chung”).
Regarding Claim 8-9, Figge discloses the invention substantially as claimed except that the structure is “at least partially porous”. However, Chung discloses a related magnetically responsive structure/carrier (Fig. 2) having pores/holes on the surface thereof having a range of 1-1,000nm (Par. 14), a range which wholly encompasses Applicant’s claimed range and therefore obviates said range, whereby the pores/holes useful for carrying/encapsulating the therapeutic agent for release (Par. 28). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the structure of Figge with 10-1000nm pores/holes, as disclosed by Chung, in order to provide the structure with a suitable structure known to be useful for loading specific biomolecules/particles therein for payload release.
	Regarding Claim 10, Figge, discloses the invention substantially as claimed except that the payload explicitly comprises an organic compound, polymer, a composite or a combination thereof – rather Figge recites that the therapeutic agent may comprise “broadly, a substance or substances having an ultimate beneficial effect on an organism” – without giving any specific examples of agents which lie within the instantly claimed types. However, Chung, as discussed above, discloses a related carrier device wherein the agents may comprise “a biomolecule” – i.e. an organic compound. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Figge to employ a biomolecule, organic compound payload, as disclosed by Chung, thereby only achieving the expected results of selecting a known species of therapeutic agent to satisfy a broader genus in a known and predictable manner.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,474,777 (“Figge”) as applied above, and further in view of U.S. Publication No. 2004/0161384 (“Wheatley”).
Regarding Claim 11, Figge discloses the invention substantially as claimed except that the coating comprises “a polymer, a composite, or a combination thereof”. Rather the coating is only discussed generically. However, Wheatley discloses an ultrasonically responsive capsule material configured to assist in the release of a therapeutic agent in a controlled fashion, wherein the coating comprises a “polymer” which can be degraded via application of ultrasound (Par. 15, 16). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the coating of the invention of Figge to be composed of a ultrasonically degradable/rupturable polymer, as disclosed by Wheatley, thereby only achieving the expected results of selecting an incredibly wide genus of materials known to be useful in the art, specifically inclusive to polymers which an ultrasonically responsive in order to provide for controlled release of a therapeutic in a known and predictable manner.
Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,474,777 (“Figge”) as applied above, and further in view of U.S. Publication No. 2006/0100568 (“Tan”)
Regarding Claim 32 and 33, Figge discloses the invention substantially as claimed except that the US is in the frequency of 10-100 kHz or 0.5-12 MHz – rather Figge is silent as to the exact frequency of ultrasound to be employed. First, Examiner notes that inasmuch as the device for producing the US is not positively required, the claim is afforded very little patentable weight to the extent that Examiner submits that, depending upon the power/amplitude/intensity/focal area – along with other unclaimed properties of the US energy - the frequency is only nominally responsible for creating the energy necessary to cause the breakdown of the coating of Figge. As, such, Examiner submits that without modifying the coating of the invention of Figge the coating can be rupturable upon the application of US waves in the frequency ranges of 10-100kHz and 0.5-12MHz depending upon the other properties of the waves being increased to provide additional energy to the waveform. However, should Examiner’s argument(s) not be found persuasive, Tan discloses an ultrasonically responsive coating material which is configured to selectively permit the release of a therapeutic agent (Abstract; Par. 1) wherein “[p]referably the ultrasonic energy is delivered in the frequency range of from about 20kHz to about 10MHz” (Par. 79) wherein said range substantially encompasses both of Applicant’s claimed ranges and therefore obviates said ranges. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the polymer of Figge to be disrupted under typically available ultrasonic generators inclusive to a  frequency of 10-100 KHz and a frequency of 0.5-12 MHz, see Tan, in order to provide a well-known, available subset of transducers known in their art for their efficacy in controlled release drug coatings, whereby the frequencies have been determined to be well tolerated and non-injurious to a patient as exemplified by their use in Tan.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783  
07/21/2022